Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-16-00775-CR & 04-16-00776-CR

                              Samuel Chacon MENCHACA, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                            Trial Court Nos. A15427 & A15428
                       Honorable N. Keith Williams, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED, and appellate counsel’s motions to withdraw are GRANTED.

       SIGNED December 13, 2017.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice